Citation Nr: 0926522	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  06-20 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity. 

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The appellant served on active duty from March 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the RO in Cleveland, Ohio, on brokerage for the RO in St. 
Louis, Missouri which denied service connection for 
peripheral neuropathy of the right and left lower 
extremities.  

The evidence of record indicates that the appellant sustained 
a low back injury in the service during the Invasion of 
Normandy, as the appellant related in a June 2005 VA 
examination.  Since the service, the appellant has been 
treated for low back pain.  The appellant has also reported 
shrapnel wounds in his right hip and leg.  These issues have 
not yet been adjudicated.  The Board refers them to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The evidence is at least in equipoise that the 
appellant's peripheral neuropathy of the right lower 
extremity was caused by a back injury incurred in service.

2.  The evidence is at least in equipoise that the 
appellant's peripheral neuropathy of the left lower extremity 
was caused by a back injury incurred in service. 


CONCLUSIONS OF LAW

1.  The appellant's right peripheral neuropathy was incurred 
in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  The appellant's left peripheral neuropathy was incurred 
in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I. Veterans Claims Assistance Act (VCAA)

The appellant's claim of service connection for peripheral 
neuropathy of the right and left lower extremities has been 
granted, as discussed below.  As such, the Board finds that 
any error related to the VCAA on this claim is moot.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008);  See Mlechick v. Mansfield, 503 F.3d 1340 
(Fed. Cir. 2007).

II. Service Connection 

The appellant contends that he is entitled to service 
connection for peripheral neuropathy of the right and left 
lower extremities resulting from a low back condition 
incurred in service.  For the reasons that follow, the Board 
concludes that the appellant is entitled to service 
connection for these disabilities.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to, or the 
result of, a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008).  The Court of Appeals for Veterans Claims 
(Court) has construed this provision as entailing "any 
additional impairment of earning capacity resulting from an 
already service connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service connected condition."  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.  

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system may also be 
established on a presumptive basis by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a), 3.309(a).

The Board is satisfied with the evidence of a current 
disability.  In an April 2005 VA treatment record, the 
appellant complained of pain in both of his legs.  The 
examiner diagnosed the appellant with a sensory deficit in 
both lower extremities up to the knees, which was worse in 
the right lower extremity.  In a June 2005 VA examination 
performed in connection with this claim, the appellant stated 
he had persistent pain, numbness, and weakness in his right 
leg.  He denied any pain or disability in his left leg, but 
stated it persistently feels numb, weak, and tingling.  The 
examiner diagnosed the appellant with chronic right leg pain 
and paresthesia.  Based on this evidence, the Board finds the 
appellant has a current disability of the lower extremities.  

As to the second Hickson element, the Board finds there was 
in-service incurrence of a disease or injury.  Where a 
veteran is seeking service-connection for any disability, due 
consideration shall be given to the places, types, and 
circumstances of such veteran's service as shown by the 
veteran's service record, the official history of each 
organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).  When an injury is 
incurred in combat, satisfactory lay or other evidence will 
be accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  While 
service incurrence for a combat-related injury may be based 
on lay statements alone, the appellant must still demonstrate 
a current disability and a nexus to service, as to both of 
which competent medical evidence is generally required.  
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The record shows that the appellant is a decorated combat 
veteran, and sustained several combat-related injuries that 
have been service-connected, including injuries to the 
cervical spine.  In the June 2005 examination, the appellant 
told the examiner that at the Invasion of Normandy his 
landing craft was hit by enemy fire.  As a consequence, he 
was thrown in the air and injured his back.  While it was 
painful, the appellant was able to walk and continue on with 
his activities.  The appellant also reported to the examiner 
that a shell fragment hit his right hip several months later.  
It did not penetrate his skin, but it did cause some 
temporary numbness in the right hip which prevented him from 
walking for one day, and then gradually wore off.  
Furthermore, the appellant states that his right leg was hit 
by shrapnel just above the ankle.  In a September 1996 RO 
hearing, conducted in connection with a different claim, the 
appellant's wife stated that the appellant had shrapnel 
"that still shows up and messes things up in his right 
leg."  The appellant's service treatment records do not 
reflect any injuries to the lower back, right hip, or leg.  
However, the appellant's account of what happened to him 
during combat is consistent with the circumstances and 
conditions of his service, and thus credible; therefore, it 
is sufficient to establish service-incurrence for a combat-
related injury.  See 38 U.S.C.A. § 1154(b).  

As to the third Hickson element, the appellant must establish 
a nexus between his current disability and his in-service 
injury.  The Board has reviewed the appellant's private and 
VA medical records.  The evidence shows repeated treatment 
for low back pain since 1990.  In a November 1990 private 
treatment record, the appellant complained of pain in his 
lower back and right leg, and pain on walking.  According to 
a May 1994 private treatment record, the appellant underwent 
a lumbar laminectomy in December of 1990.  In a March 1993 
private treatment record, the results of an MRI revealed 
degenerative changes throughout the lumbar spine.  The MRI 
also showed an old compression fracture involving the 
superior anterior endplate of L1.  In an April 1993 private 
treatment record, the appellant was diagnosed with 
fibromyositis or low back syndrome.  In a July 1993 private 
treatment record, the appellant complained of right sided 
lower back pain.  In a September 2000 private treatment 
record, a bone scan showed previous lumbar spine surgery with 
areas of surrounding increased uptake, most likely 
degenerative.  In May 2001, a lumbar myelogram demonstrated 
bilateral indentations on the contrast column at both the L3-
4 and L4-5 anteriorly and laterally.  In a June 2002 private 
treatment record, a lumbar radiculopathy showed a slight 
scoliosis to the right.  Intrapedicular pins were seen at L3, 
4, and 5 bilaterally.  The examination also showed marked 
narrowing of the joint space at the L3-4 level on the left.  
Surgical clips were noted in the pelvis.  In sum, the 
appellant has received ongoing treatment for his low back 
conditions.  

According to a December 1992 private treatment record, the 
appellant was in an automobile accident in August 1992.  An 
October 1992 private treatment record indicates that the car 
accident caused cervical and lumbar injury.  However, there 
are no medical records pertaining to treatment for a lumbar 
injury related to this car accident.  Rather, the main 
conditions associated with this accident for which the 
appellant was treated seem to be a torn lateral meniscus of 
the right knee (December 1992 private treatment record), a 
neck injury (June 1994 private treatment record), and 
bilateral carpal tunnel syndrome (October 1992 private 
treatment record).  The Board also notes that the appellant 
received treatment for lumbar pain before the accident, which 
indicates that the appellant's current low back pain was not 
necessarily caused by this accident.  

The evidence also shows that the appellant has a history of 
pain and numbness of the lower extremities.  As mentioned 
above, a November 1990 private treatment record shows that 
the appellant complained of pain in his lower back and right 
leg, and pain on walking.  In an April 1992 VA examination, 
the appellant reported a numb and weak left leg, and stated 
that shrapnel had been found in his right leg.  An April 2005 
VA treatment record reports that the appellant has had pain 
in his legs since November of 2004, as well as chronic back 
pain.  

In June 2005, the appellant underwent a VA compensation 
examination, during which the examiner reviewed the claims 
folder to include the Veteran's service treatment records.  
The examiner also examined the appellant and solicited a 
medical history from him.  The appellant reported to the 
examiner that over the years since his back injury in 
service, he has had continuing back pain that has become 
gradually worse.  He also reported that he had three back 
surgeries, the first in 1991, the second in 1993, and the 
third surgery in 2001.  The examiner found that the 
appellant's disability in his lower extremities was, at least 
in part, due to the appellant's back injury sustained during 
the Invasion of Normandy.  The examiner provided a cogent 
rationale, explaining that the appellant's injury caused some 
back pain, and that in the intervening years he had 
persistent and recurrent back pain necessitating three back 
surgeries in the lumbar spine.  Thus, it was at least as 
likely as not that the appellant's disability resulted from 
his in-service injuries.  

In reviewing the evidence discussed above, the Board finds 
the June 2005 VA examination highly probative in terms of 
establishing a nexus between the appellant's bilateral 
peripheral neuropathy and his period of service.  In this 
examination, the examiner found that it was at least as 
likely as not that the appellant's low back injury during the 
Invasion of Normandy was related to his current disability in 
the lower extremities.  The evidence of record shows that the 
appellant has been consistently treated for low back pain 
since 1990, thus confirming that he has suffered from a low 
back condition for many years.  The appellant has also 
demonstrated a history of complaining of pain and numbness in 
his lower extremities, as shown by the November 1990 private 
treatment record and April 1992 VA examination.  While the 
appellant was in a car accident in August 1992, the Board 
finds the appellant had been complaining of lumbar pain 
before the accident, and that the appellant was not treated 
for a low back condition as a result of the accident.  Thus, 
the car accident was not an intercurrent cause of the 
appellant's bilateral peripheral neuropathy.  In short, as 
the VA examiner gave a positive nexus opinion that is 
supported by the appellant's medical records, and there is no 
evidence against the appellant's claim, the Board finds that 
the evidence is at least in equipoise with respect to 
establishing service connection on a direct basis.

Accordingly, the appellant is entitled to the benefit of the 
doubt, and service connection for peripheral neuropathy of 
the left and right lower extremities is therefore granted.  
See U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2008).  As the Board 
is granting the appellant's claim on a direct basis, there is 
no need to discuss whether service connection would be 
warranted on a secondary or presumptive basis.  


ORDER

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity is granted.  

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity is granted.  




____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


